Bell, J.
There is no sufficient description of the land which the decree of the court orders to be sold. The land ought to have been so described in the judgment, as to make it certain that the sheriff could execute the decree of the court. It is not enough to say that if the sheriff makes a mistake and sells the wrong land, the plaintiff in error will not be injured by it. Some other person may be injured. Judicial proceedings should be conducted in such manner as to secure the rights of parties, without any reliance upon “the chapter of accidents.” The land which the plaintiffs below sought to subject to their lien, should have been identified and clearly shown by the evidence to be subject to the lien; and the decree of the court should have described the land so as to furnish a safe guide to the officer in executing the decree. The judgment is reversed and the cause remanded.
Reversed and remanded.